             Case 1:21-mj-00356-ZMF Document 19 Filed 09/07/21 Page 1 of 1

                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,                   )
                                             )
                        Plaintiff,           )
                                             )
        v.                                   )       No. 21-mj-356 (ZMF)
                                             )
 VICTORIA CHARITY WHITE,                     )
                                             )
                       Defendant.            )
                                             )

                                     NOTICE OF APPEARANCE

        Please enter the appearance of First Assistant Federal Public Defender Michelle

Peterson on behalf of the defendant, Victoria Charity White, in the above captioned matter.


                                            Respectfully submitted,

                                            A. J. KRAMER
                                            FEDERAL PUBLIC DEFENDER

                                                    /s/

                                            MICHELLE M. PETERSON
                                            First Assistant Federal Public Defender
                                            625 Indiana Avenue, N.W., Suite 550
                                            Washington, D.C. 20004
                                            (202) 208-7500
                                            Shelli_Peterson@fd.org
